        Case 3:19-cv-07651-EMC Document 275 Filed 09/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                 NORTHERN DISTRICT OF CALIFORNIA

 9 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

10                   Plaintiffs,
                                                   [PROPOSED] ORDER GRANTING
11              v.                                 DEFENDANTS’ ADMINISTRATIVE
                                                   MOTION TO SEAL DEFENDANTS’
12 FORTRESS INVESTMENT GROUP LLC,                  JOINT MOTION TO DISMISS AND TO
   FORTRESS CREDIT CO. LLC, UNILOC                 STRIKE PLAINTIFFS’ SECOND
13 2017 LLC, UNILOC USA, INC., UNILOC              AMENDED COMPLAINT AND
   LUXEMBOURG S.A.R.L., VLSI                       REQUEST FOR JUDICIAL NOTICE
14 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., and IXI IP,            Hon. Edward M. Chen
15 LLC,

16                   Defendants.

17

18

19

20

21

22

23

24

25

26

27

28
                                                                [PROPOSED] ORDER GRANTING DEFENDANTS’
                                                                        ADMINISTRATIVE MOTION TO SEAL
                                                                                 Case No. 3:19-cv-07651-EMC
     10938106
        Case 3:19-cv-07651-EMC Document 275 Filed 09/09/21 Page 2 of 2



 1              Having considered the motion filed by Defendants Fortress Investment Group LLC,

 2 Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.A.R.L.,

 3 VLSI Technology LLC, INVT SPE LLC, Inventergy Global, Inc., and IXI IP, LLC, as well as the

 4 accompanying declaration, the Court GRANTS Defendants’ Administrative Motion to Seal

 5 Defendants’ Joint Motion to Dismiss and to Strike Plaintiffs’ Second Amended Complaint and

 6 Request for Judicial Notice in Support of Defendants’ Joint Motion with respect to the following:

 7              Defendants’ Motion to Dismiss and to Strike Plaintiffs’ Second Amended Complaint

 8                                   Page                         Line Number
 9                       20                             13-14
10                       20                             22-25
11                       21                             1-4
12                       25                             13-19
13

14               Request for Judicial Notice in Support of Defendants’ Motion to Dismiss and Strike
15                                                 Exhibit
16                                                    22
17                                                    23
18

19              IT IS SO ORDERED.
20

21              Date: September 9, 2021                    By: __________________________
22                                                              EDWARD M. CHEN
                                                                United States District Judge
23

24

25

26

27

28
                                                                          [PROPOSED] ORDER GRANTING DEFENDANTS’
                                                                                  ADMINISTRATIVE MOTION TO SEAL
                                                                                           Case No. 3:19-cv-07651-EMC
     10938106                                        -1-
